The State of




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       July 21, 2015

                                    No. 04-15-00216-CR

                                   Marcus A. COOPER,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR10168
                          Honorable Steve Hilbig, Judge Presiding


                                      ORDER
        The Appellant’s Motion for Extension of Time is hereby GRANTED. Appellant’s brief
is due August 11, 2015.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court